Case 1:19-cr-20803-BB Document 16 Entered on FLSD Docket 12/23/2019 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 19-20803-CR-BLOOM

 UNITED STATES OF AMERICA

                Plaintiff,

 vs.

 SALMAN RASHID,

             Defendant.
 ______________________________/



        GOVERNMENT=S RESPONSE TO THE STANDING DISCOVERY ORDER

        The United States of America, in response to the Standing Discovery Order issued in this

 case, files this response as to defendant Salman Rashid that is alphabetized and numbered to

 correspond to that original order.

        A.      1.      Audio recordings of in-person meetings and phone messages through
                        WhatsApp and other phone applications of the defendant are included in
                        compact discs that are being sent as part of this response.

                2.      The portion of the written record containing the substance of oral
                        statements made by the defendants before or after arrest in response to
                        interrogation by a person then known to the defendant to be a government
                        agent is attached. In particular, video of the defendant’s post-arrest
                        statements are included in compact discs that are being as part of this
                        response.

                3.      The defendant has not testified before a grand jury.

                4.      The NCIC record of the defendant is attached.
                        .
                5.      The books, papers, documents, photographs, tangible objects,
                        buildings or places which the government intends to use as evidence at
                        trial to prove its case in chief, or were obtained or belonging to the
                        defendant may be inspected by calling the undersigned to set up a date and
                        time that is convenient to both parties.
Case 1:19-cr-20803-BB Document 16 Entered on FLSD Docket 12/23/2019 Page 2 of 4



                    The attachments to this discovery response are not necessarily copies of
                    all books, papers, documents, and other evidence that the government may
                    intend to introduce at trial.

            6.      To the extent that there were physical or mental examinations of the
                    defendant made in connection with this case, they are referred to in reports
                    contained in this response.

       B.   DEMAND FOR RECIPROCAL DISCOVERY: The United States requests the
            disclosure and production of those items described and listed in paragraph B of the
            Standing Discovery Order, and as provided by Federal Rule of Criminal
            Procedure 16(b).

       C.   The only information or material known to the United States which may be
            favorable to the defendant on the issues of guilt or punishment within the scope of
            Brady v. Maryland, 373 U.S. 83 (1963) or United States v.Agurs, 427 U.S. 97
            (1976) are enclosed in the documents attached to this response.

       D.   The government will disclose any payments, promises of immunity, leniency,
            preferential treatment, or other inducements made to prospective government
            witnesses, within the scope of Giglio v. United States, 405 U.S. 150 (1972), or
            Napue v. Illinois, 360 U.S. 264 (1959).

       E.   The government will disclose any prior convictions of any alleged co-conspirator,
            accomplice or informant who will testify for the government at trial.

       F.   The defendant was not identified in a lineup, show up, or photo spread. To the
            extent that the defendant’s photo was shown to witnesses to confirm their
            familiarity with the defendant, that has been noted in the attached reports.

       G.   The government agents and officers involved in this case have been advised to
            preserve all rough notes they may have taken.

       H.   The United States will advise the defendant, prior to trial, of its intent to introduce
            during its case in chief, evidence of other crimes, wrongs or acts as provided by
            Federal Rule of Evidence 404(b). Any evidence made available for inspection
            may be offered in the government's case in chief under Federal Rule of Evidence
            404(b) or otherwise.

       I.   The defendant is not an aggrieved person, as defined in Title 18, United States
            Code, Section 2510(11), of any electronic surveillance.

       J.   The United States has ordered transcripts of the grand jury testimony of all
            witnesses who will testify for the government at the trial of this case. The
            transcripts will be provided as required by Title 18, United States Code, Section
            3500.
Case 1:19-cr-20803-BB Document 16 Entered on FLSD Docket 12/23/2019 Page 3 of 4




        K.      The government did not seize from the defendant any contraband.

        L.      The government does not know of any automobile, vessel, or aircraft allegedly
                used in the commission of this offense that is currently in the government's
                possession. The vehicle previously used by the defendant was returned to the
                defendant’s family.

        M.      The government is not aware of any latent fingerprints or palm prints which have
                been identified by a government expert as those of the defendant.

        N.      To date, the government has not received a request for disclosure of the
                subject-matter of expert testimony that the government reasonably expects to offer
                at trial.

        O.      The government will make every possible effort in good faith to stipulate to all
                facts or points of law the truth and existence of which is not contested and the
                early resolution of which will expedite trial.

                The government is aware of its continuing duty to disclose such newly discovered
                additional information required by the Standing Discovery Order, Rule 16(c) of
                the Federal Rules of Criminal Procedure, Brady, Giglio, Napue, and the obligation
                to assure a fair trial.

                In addition to the request made above by the government pursuant to both Section
                B of the Standing Discovery Order and Rule 16(b) of the Federal Rules of
                Criminal Procedure, in accordance with Rule 12.1 of the Federal Rules of
                Criminal Procedure, the government hereby demands Notice of Alibi defense; the
                approximate time, date, and place of the offense was:

                Date and Place: See Indictment



        Per the protective order issued in this case [DE 15], the Government has separated the
 discovery into two binders in this case – one containing compact discs with sensitive material,
 and the other containing compact discs with non-sensitive discovery material.

       The sensitive material is contained on 14 compacts discs and is Bates numbered S0001-
 S_4114.

       The non-sensitive discovery material is contained on 3 compact discs and is Bates
 numbered 0001-_2107.

         It is anticipated that there will be more discovery produced in this case, including videos
 of the defendant’s in-person meetings and the contents of the defendant’s electronic devices,
Case 1:19-cr-20803-BB Document 16 Entered on FLSD Docket 12/23/2019 Page 4 of 4



 which are still in the process of being downloaded.

                                                Respectfully submitted,

                                                ARIANA FAJARDO ORSHAN
                                                UNITED STATES ATTORNEY

                                          By: s/ Michael Thakur____________________
                                              MICHAEL THAKUR
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Court No. A5501474/
                                              Florida Bar Number 1011456
                                              99 Northeast 4th Street
                                              Miami, Florida 33132-2111
                                              Tel: (305) 961-9361
                                              Fax: (305) 530-7976
                                              Email: Michael.Thakur@usdoj.gov




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the

 Clerk of Court using CM/ECF this 23rd day of December 2019, and that the foregoing document

 is being served this day on all counsel of record via Notices of Electronic Filing generated by

 CM/ECF.

 .

                                                       s/ Michael Thakur
                                                       MICHAEL THAKUR
                                                       Assistant United States Attorney
